Case 2:20-cr-00015-Z-BR Document 828 Filed 09/29/20 Page 1of1 PagelD 2325

 

U.S. DISTRICT COURT

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS

 

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS 99
AMARILLO DIVISION StP 2 9 2
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COURX
§ By _______=), .
Plaintiff, § Deputy
§
v. § 2:20-CR-15-Z-BR-(28)
§
SUSAN ODETTE STINNETT §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 14, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Susan Odette Stinnett filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Susan Odette Stinnett was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Susan Odette Stinnett; and
ADJUDGES Defendant Susan Odette Stinnett guilty of Count One in violation of 21 U.S.C. §

843(b). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September 29 , 2020. a

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 

 
